DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (USPG Pub No. 2014/0092327), hereinafter “Machida”, in view of Gupta et al. (USPG Pub No. 2012/0300171), hereinafter “Gupta”.

Regarding claim 2, Machida further discloses further comprising: a switching operation unit (41/42) for receiving the switching of the mode, wherein, in a case where the switching from the first mode to the second mode is instructed by an operation of the switching operation unit (41/42), the control unit (4) controls the application voltage to be supplied to the liquid crystal 
Regarding claim 4, Machida further discloses wherein the switching operation unit (41/42) functions as a liquid crystal operation unit (Paragraphs 32, 33).  
Regarding claim 5, Machida further discloses wherein the first mode is a manual mode in which power supply/shutdown is performed on the liquid crystal region by an operation of the liquid crystal operation unit (Paragraphs 31-33), and wherein the second mode is an auto mode in which the power supply/shutdown is automatically performed on the liquid crystal region (Paragraphs 31-33, 36).  
Regarding claim 7, Machida further discloses further comprising: an acceleration sensor that detects acceleration of the electronic eyeglasses (8) (Paragraph 31), wherein, when the mode is the auto mode, the control unit (4) controls the application voltage to be supplied to the liquid crystal region (14), based on a detection result obtained by the acceleration sensor (Paragraphs 31-33).  
Regarding claim 8, Machida further discloses wherein the switching operation unit (41/42) is disposed in a temple (see Figs. 1, 2B).  
Regarding claim 11, Machida discloses electronic eyeglasses (8) (see Fig. 1) comprising: a lens (2) comprising a liquid crystal region (14) configured to be opacified by power supply (16) and a non-liquid crystal region in which a liquid crystal is not provided (see Fig. 1, Paragraphs 28, 30); a control unit (4) that controls an application voltage to be supplied to the liquid crystal region (14) (Paragraph 32); and a switching operation unit (41/42) for switching a usage mode (Paragraph 33), wherein the liquid crystal region (14) has an area smaller than an area of the non-liquid crystal region (see Figs. 1, 5), wherein, in a case where the usage mode is switched from a first mode to a second mode by an operation of the switching operation unit (41/42), the control unit (4) controls the application voltage to be supplied to the liquid crystal region (14), wherein the liquid crystal region (14) is opacified in a specific aspect (Paragraphs 
Regarding claim 12, Machida discloses an eyewear (8) having a plurality of modes (Paragraphs 33, 36), comprising: a lens (2) comprising an electrically active unit (14), wherein the electrically active unit (14) is configured so that a plurality of optical properties are changed by a power supply (16), and wherein at least one of the plurality of optical properties is a refractive index (Paragraphs 28, 32); and a control unit (4) that controls the optical properties of the electrically active unit (14) (Paragraph 32), wherein, in a case where the control unit (4) detects that a first mode is switched to a second mode out of the plurality of modes, the control unit (4) causes the electrically active unit (14) to change an aspect in the first mode to an aspect in the second mode, and when the aspect is changed, the control unit (4) controls the optical properties of the electrically active unit (14) so that the electrically active unit is visible in a specific aspect (Paragraphs 32, 33, 36), and wherein the electrically active unit (14) does not obstruct a visual field of a wearer when the electrically active unit (14) is visible in the specific aspect (see Figs. 1, 7-9, Paragraph 36). Machida discloses the claimed invention, but does not specify the electrically active unit is visible in a specific aspect when an application voltage is 
Regarding claim 13, Machida further discloses a switching operation unit (41/42) that receives an operation of a user, wherein, in accordance with the operation performed on the switching operation unit (41) by the user, the control unit (4) detects that the first mode is switched to the second mode (Paragraphs 31, 33).  
Regarding claim 14, Machida further discloses wherein, without receiving the operation of the user, the control unit (4) detects that the first mode is switched to the second mode (Paragraphs 31, 33, 36).  
Regarding claim 15, Machida further discloses further comprising: a posture detection sensor (12), wherein, based on a detection result obtained by the posture detection sensor, the control unit (4) detects that the first mode is switched to the second mode (Paragraph 31).  
Regarding claim 16, Machida further discloses wherein the specific aspect in which the electrically active unit (14) is visible represents an aspect in which the electrically active unit (14) is visible by opacifying or coloring the electrically active unit, or by changing a transmittance rate of the electrically active unit (14) (see Figs. 7-9, Paragraphs 33, 36).  
Regarding claim 17, Machida further discloses wherein the first mode and the second mode represents a usage mode or a power mode of the eyewear (8) (Paragraphs 33, 36).  
Regarding claim 18, Machida further discloses wherein the first mode and the second mode represents a mode relating to a first parameter, and wherein the aspect in the first mode 
Regarding claim 20, Machida further discloses wherein the aspect in the first mode and the aspect in the second mode of the electronically active unit (14) represent an aspect in which the electronically active unit (14) is in a substantially transparent state (see Figs. 1, 7-9, Paragraphs 33, 36).   
Claims 3, 6, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Machida (USPG Pub No. 2014/0092327) in view of Gupta (USPG Pub No. 2012/0300171) as applied to claims 1 and 18 above, and further in view of Haddick et al. (USPG Pub No. 2011/0221656), hereinafter “Haddick”.
Regarding claim 3, Machida discloses wherein the switching operation unit (41/42) is a sensor, and wherein, whereas the control unit (4) switches the mode from the first mode to the second mode in a case where a first operation is performed on the sensor, the control unit (4) switches the mode from the second mode to the first mode in a case where a second operation is performed on the sensor (see Figs. 2B, 7-9, Paragraph 33). Machida and Gupta disclose the claimed invention, but do not specify a touch sensor. In the same field of endeavor, Haddick discloses a touch sensor (Paragraph 236). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eyewear of Machida and Gupta with a touch sensor of Haddick for the purpose of determining different command information (Paragraph 236).
Regarding claim 6, Machida discloses wherein the liquid crystal operation unit is a touch sensor (Paragraphs 32, 33). Machida and Gupta disclose the claimed invention, but do not specify wherein, in a case where a touch operation is performed on the touch sensor during a period shorter than a predetermined time when the mode is the manual mode, the control unit performs power supply or shutdown on the liquid crystal region. In the same field of endeavor, Haddick discloses wherein, in a case where a touch operation is performed on the touch sensor 
Regarding claim 10, Machida discloses further comprising: a battery (16) that stores power to be supplied to the liquid crystal region (14) (Paragraph 30). Machida and Gupta disclose the claimed invention, but do not specify and a power sensor that detects a power amount stored in the battery, wherein, in a case where the power amount detected by the power sensor is smaller than a predetermined threshold value, the control unit controls the application voltage to be supplied to the liquid crystal region so that the liquid crystal region is opacified in a specific aspect. In the same field of endeavor, Haddick discloses and a power sensor that detects a power amount stored in the battery, wherein, in a case where the power amount detected by the power sensor is smaller than a predetermined threshold value, the control unit controls the application voltage to be supplied to the liquid crystal region so that the liquid crystal region is opacified in a specific aspect (Paragraph 233). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eyewear of Machida and Gupta with and a power sensor that detects a power amount stored in the battery, wherein, in a case where the power amount detected by the power sensor is smaller than a predetermined threshold value, the control unit controls the application voltage to be supplied to the liquid crystal region so that the liquid crystal region is opacified in a specific aspect of Haddick for the purpose of conserving power (Paragraph 233).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Machida (USPG Pub No. 2014/0092327) in view of Gupta (USPG Pub No. 2012/0300171) as applied to claim 1 above, and further in view of Coulter et al. (USPG Pub No. 2008/0055541), hereinafter “Coulter”.
Regarding claim 9, Machida discloses wherein the liquid crystal region (14) is disposed at a position close to an edge portion of the lens (2) (see Fig. 1), and wherein an area of the liquid crystal region (14) is set to be (see Figs. 1, 5), and wherein the area of the liquid crystal region (14) is set to be less than 50% of the total area of the lens (see Fig. 1). Machida and Gupta disclose the claimed invention, but do not specify greater than or equal to 5% of the total area of the lens. In the same field of endeavor, Coulter discloses greater than or equal to 5% of the total area of the lens (see Figs. 4-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the eyewear of Machida and Gupta with greater than or equal to 5% of the total area of the lens of Coulter for the purpose of correcting visual defects (Paragraph 28). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Prior Art Citations
	Reichow et al. (USP No. 8,708,484), Brown et al. (USP No. 8,622,544) and Blum et al. (USPG Pub No. 2013/0208238) are each being cited herein to show an eyewear and electronic eyeglasses that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Machida discloses an eyewear and electronic eyeglasses, but does not specify a region that is opacified or made visible in a specific aspect when an application voltage is applied. Gupta cures the deficiencies of Machida. Therefore, the claims remain rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            2/19/2021